UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 OR rTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27782 Dime Community Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3297463 (I.R.S. employer identification number) 209 Havemeyer Street, Brooklyn, NY (Address of principal executive offices) (Zip Code) (718) 782-6200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all the reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO r Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER o ACCELERATED FILERx NON -ACCELERATED FILERr SMALLER REPORTING COMPANY r Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESrNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Classes of Common Stock Number of Shares Outstanding at August 7, 2012 $.01 Par Value Page PART I – FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Financial Condition at June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three-Month and Six-Month Periods Ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Six Months Ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7-30 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31-48 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48-49 Item 4. Controls and Procedures 49 PART II - OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 5. Other Information 50 Item 6. Exhibits 50-52 Signatures 52 This Quarterly Report on Form 10-Q contains a number of forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").These statements may be identified by use of words such as "anticipate," "believe," "could," "estimate," "expect," "intend," "seek," "may," "outlook," "plan," "potential," "predict," "project," "should," "will," "would" and similar terms and phrases, including references to assumptions. Forward-looking statements are based upon various assumptions and analyses made by the Company (as defined subsequently herein) in light of management’s experience and its perception of historical trends, current conditions and expected future developments, as well as other factors it believes appropriate under the circumstances. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors (many of which are beyond the Company’s control) that could cause actual conditions or results to differ materially from those expressed or implied by such forward-looking statements. These factors include, without limitation, the following: · the timing and occurrence or non-occurrence of events may be subject to circumstances beyond the Company’s control; · there may be increases in competitive pressure among financial institutions or from non-financial institutions; · changes in the interest rate environment may reduce interest margins; · changes in deposit flows, loan demand or real estate values may adversely affect the business of The Dime Savings Bank of Williamsburgh (the "Bank"); · changes in accounting principles, policies or guidelines may cause the Company’s financial condition to be perceived differently; · changes in corporate and/or individual income tax laws may adversely affect the Company's business or financial condition; · general economic conditions, either nationally or locally in some or all areas in which the Company conducts business, or conditions in the securities markets or the banking industry may be less favorable than the Company currently anticipates; · legislation or regulatory changes may adversely affect the Company’s business; · technological changes may be more difficult or expensive than the Companyanticipates; · success or consummation of new business initiatives may be more difficult or expensive than the Company anticipates; · litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, may delay the occurrence or non-occurrence of events longer than the Company anticipates; and · the risks referred to in the section entitled "Risk Factors." The Company has no obligation to update any forward-looking statements to reflect events or circumstances after the date of this document. -2- Item 1.Condensed Consolidated Financial Statements DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands except share amounts) June 30, 2012 December 31, ASSETS: Cash and due from banks $ $ Federal funds sold and other short-term investments - Total cash and cash equivalents Investment securities held-to-maturity (estimated fair value of $5,603 and $4,924 at June 30, 2012 and December 31, 2011, respectively) (Fully unencumbered) Investment securities available-for-sale, at fair value: Encumbered Unencumbered Mortgage-backed securities available-for-sale, at fair value: Encumbered Unencumbered Trading securities Loans: Real estate, net Other loans Less allowance for loan losses ) ) Total loans, net Loans held for sale Premises and fixed assets, net Federal Home Loan Bank of New York ("FHLBNY") capital stock Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Due to depositors: Interest bearing deposits $ $ Non-interest bearing deposits Total deposits Escrow and other deposits Securities sold under agreements to repurchase ("REPOS") FHLBNY advances Trust Preferred securities payable Other liabilities Total Liabilities $ $ Commitments and Contingencies Stockholders' Equity: Preferred stock ($0.01 par, 9,000,000 shares authorized, none issued or outstanding at June 30, 2012 and December 31, 2011) - - Common stock ($0.01 par, 125,000,000 shares authorized, 51,652,609 shares and 51,566,098 shares issued at June 30, 2012 and December 31, 2011, respectively, and 35,345,014 shares and 35,109,045 shares outstanding at June 30, 2012 and December 31, 2011, respectively) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of deferred taxes ) ) Unallocated common stock of Employee Stock Ownership Plan ("ESOP") ) ) Unearned Restricted Stock Award common stock ) ) Common stock held by Benefit Maintenance Plan ("BMP") ) ) Treasury stock, at cost (16,307,595 shares and 16,457,053 shares at June 30, 2012 and December 31, 2011, respectively) ) ) Total Stockholders' Equity $ $ Total Liabilities And Stockholders' Equity $ $ See notes to condensed consolidated financial statements. -3- DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Dollars in thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans secured by real estate $ Other loans 28 24 48 50 Mortgage-backed securities Investment securities Federal funds sold and other short-term investments Total interestincome Interest expense: Deposits and escrow Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Other than temporary impairment ("OTTI") losses: - ) ) ) Less:Non-credit portion of OTTI recorded in other comprehensive income (before taxes) - - 6 - Net OTTI recognized in earnings - ) ) ) Service charges and other fees Net mortgage banking income Net gain on sales of securities and other assets 8 21 67 Income from bank owned life insurance Other Total non-interest income Non-interest expense: Salaries and employee benefits Stock benefit plan amortization expense Occupancy and equipment Federal deposit insurance premiums Data processing costs Other Total non-interest expense Income before income taxes Income tax expense Net income $ Earnings per Share: Basic $ Diluted $ STATEMENTS OF COMPREHENSIVE INCOME Net Income $ Amortization and reversal of net unrealized loss on securities transferred from available-for-sale to held-to-maturity, net of taxes of $43 and $14 during the three months ended June 30, 2012 and 2011, respectively, and $64 and $26 during the six months ended June 30, 2012 and 2011, respectively 53 18 78 32 Reduction in non-credit component of OTTI charge, net of taxes of $122 and $290 during the three months ended June 30, 2012 and 2011, respectively, and $127 and $566 during the six months ended June 30, 2012 and 2011, respectively Non-credit component of OTTI charge recognized during the period, net of tax benefit of $(3) during the six months ended June 30, 2011 - - (3 ) - Reclassification adjustment for securities sold during the period, net of taxes of $20 during the three months and six months ended June 30, 2012 24 - 24 - Net unrealized securities gains arising during the period, net of (tax benefits) taxes of $(245) and $304 during the three months ended June 30, 2012 and 2011, respectively and $(218) and $37 during the six months ended June 30, 2012 and 2011, respectively ) ) 44 Defined benefit plan adjustments, net of taxes of $256 during the six months ended June 30, 2012 and $23 during the six months ended June 30, 2011 - - 27 Comprehensive Income $ See notes to condensed consolidated financial statements. -4- DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands) Six Months Ended June 30, Common Stock (Par Value $0.01): Balance at beginning of period $ $ Shares issued in exercise of options 1 2 Balance at end of period Additional Paid-in Capital: Balance at beginning of period Stock options exercised Forfeited restricted stock award shares returned to treasury stock (3 ) 2 Tax benefit of stock plans Release from treasury stock for restricted stock award and BMP benefit shares Amortization of excess fair value over cost – ESOP stock and stock options expense Balance at end of period Retained Earnings: Balance at beginning of period Net income for the period Cash dividends declared and paid ) ) Balance at end of period Accumulated Other Comprehensive Loss, net of tax: Balance at beginning of period ) ) Amortization and reversal of net unrealized loss on securities transferred from available-for- sale to held-to-maturity, net of tax 78 32 Reduction in non-credit component of OTTI charge, net of tax Non-credit component of OTTI charge recognized during the period, net of tax (3 ) - Decrease (Increase) in unrealized loss on available-for-sale securities during the period ) 44 Adjustments related to defined benefit plans, net of tax 27 Balance at end of period ) ) ESOP: Balance at beginning of period ) ) Amortization of earned portion of ESOP stock Balance at end of period ) ) Unearned Restricted Stock Award Common Stock: Balance at beginning of period ) ) Amortization of earned portion of restricted stock awards Release from treasury stock for restricted stock award and BMP benefit shares ) ) Forfeited restricted stock award shares returned to treasury stock 32 22 Balance at end of period ) ) Treasury Stock, at cost: Balance at beginning of period ) ) Forfeited restricted stock award shares returned to treasury stock ) ) Release from treasury stock for restricted stock award and BMP benefit shares Balance at end of period ) ) Common Stock Held by BMP: Balance at beginning of period ) ) BMP award distribution - 21 Release from treasury stock for restricted stock award and BMP benefit shares ) ) Balance at end of period ) ) Total Stockholders' Equity $ $ See notes to condensed consolidated financial statements. -5- DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars In thousands) Six Months Ended June 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net (gain) loss on sale of loans originated for sale (8 ) 14 Net gain on sale of investment securities available-for-sale ) - Net gain on trading securities ) ) Net depreciation and amortization ESOP compensation expense Stock plan compensation (excluding ESOP) Provision for loan losses Credit to reduce the liability for loans sold with recourse ) - OTTI charge for investment securities recognized in earnings Increase in cash surrender value of Bank Owned Life Insurance ) ) Deferred income tax credit ) ) Excess tax benefit of stock plans ) ) Changes in assets and liabilities: Origination of loans held for sale ) ) Proceeds from sale of loans held for sale Decrease in other assets Increase (decrease) in other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from principal repayments of investment securities held-to-maturity 81 Proceeds from maturities of investment securities available-for-sale - - Proceeds from calls and principal repayments of investment securities available-for-sale Proceeds from sales of investment securities available-for-sale - Proceeds from sales of trading securities - Purchases of investment securities available-for-sale ) ) Purchases of mortgage backed securities available-for-sale ) - Purchases of trading securities ) ) Principal collected on mortgage backed securities available-for-sale Purchases of loans ) ) Proceeds from the sale of portfolio loans Net decrease in loans Purchases of fixed assets, net ) ) Redemption of FHLBNY capital stock Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in due to depositors Net increase in escrow and other deposits Decrease in REPOS ) - Repayment of FHLBNY advances ) ) Cash dividends paid ) ) Exercise of stock options BMP award distribution - 21 Excess tax benefit of stock plans Net cash (used in) provided by financing activities ) INCREASE IN CASH AND DUE FROM BANKS CASH AND DUE FROM BANKS, BEGINNING OF PERIOD CASH AND DUE FROM BANKS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest Loans transferred to held for sale - Amortization of unrealized loss on securities transferred from available-for-sale to held-to-maturity 58 Net decrease in non-credit component of OTTI (3 ) ) Adjustments to other comprehensive income from defined benefit plans, net of tax 27 See notes to condensed consolidated financial statements. -6- NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollars in Thousands Except Per Share Amounts) 1.NATURE OF OPERATIONS Dime Community Bancshares, Inc. (the "Holding Company") is a Delaware corporation and parent company of the Bank, a New York State chartered stock savings bank.The Holding Company's direct subsidiaries are the Bank, Dime Community Capital Trust 1 and 842 Manhattan Avenue Corp.The Bank's direct subsidiaries are Boulevard Funding Corp., Dime Insurance Agency Inc. (f/k/a Havemeyer Investments, Inc.), DSBW Preferred Funding Corporation, DSBW Residential Preferred Funding Corp., Dime Reinvestment Corp. and 195 Havemeyer Corp. The Bank maintains its headquarters in the Williamsburg section of Brooklyn, New York and operates twenty-six full service retail banking offices located in the New York City ("NYC") boroughs of Brooklyn, Queens, and the Bronx, and in Nassau County, New York.The Bank’s principal business is gathering deposits from customers within its market area and via the internet, and investing them primarily in multifamily residential, commercial real estate, one- to four-family residential, construction and land acquisition, and consumer loans, as well as mortgage-backed securities (“MBS”), obligations of the U.S. Government and Government Sponsored Enterprises ("GSEs"), and corporate debt and equity securities.All of the Bank's lending occurs in the greater NYC metropolitan area. 2.SUMMARY OF ACCOUNTING POLICIES In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair presentation of the Company's financial condition as of June 30, 2012 and December 31, 2011, the results of operations and statements of comprehensive income for the three-month and six-month periods ended June 30, 2012 and 2011, and the changes in stockholders' equity and cash flows for the six months ended June 30, 2012 and 2011.The results of operations for the three-month and six-month periods ended June 30, 2012 are not necessarily indicative of the results of operations for the remainder of the year ending December 31, 2012.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") have been omitted pursuant to the rules and regulations of the U. S. Securities and Exchange Commission ("SEC'). The preparation of the condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Please see “Part I - Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations - Critical Accounting Policies” for a discussion of areas in the accompanying condensed consolidated financial statements where significant estimates are utilized. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of and for the year ended December 31, 2011 and notes thereto. 3.RECENT ACCOUNTING PRONOUNCEMENTS In September 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update No. 2011-08, "Intangibles - Goodwill and Other (Topic 350): Testing Goodwill for Impairment." ("ASU 2011-08").Under ASU 2011-08, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing additional impairment testing is unnecessary. However, if an entity concludes otherwise, it is required to calculate the fair value of the reporting unit and compare the fair value with the carrying amount of the reporting unit, as described in the accounting guidance. This guidance is effective for fiscal years beginning after December 15, 2011 and interim periods within those years. While early adoption was permitted, the Company did not elect to early adopt ASU 2011-08.Adoption of ASU 2011-08 did not have a material impact upon the Company's consolidated financial condition or results of operations. In June 2011, FASB issued Accounting Standards Update No. 2011-05, "Comprehensive Income (Topic 220): Presentation of Comprehensive Income." ("ASU 2011-05")ASU 2011-05 permits an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In either option, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU 2011-05 eliminates the presentation of the components of other comprehensive income as part of the statement of changes in stockholders' equity.ASU 2011-05 does not change the items that must be reported in other comprehensive income or the timing in which an item of other comprehensive income must be reclassified to net income. ASU 2011-05 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Since the -7- Company's presentation of periodic comprehensive income already complied with the provisions of ASU 2011-05, adoption of ASU 2011-05 did not materially impact the Company's consolidated financial condition or results of operations or related disclosures. In May 2011, FASB issued Accounting Standards Update No. 2011-04, "Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs." ("ASU 2011-04").ASU 2011-04 was issued concurrently with International Financial Reporting Standards ("IFRS") No. 13, "Fair Value Measurements," and these respective standards substantially converge the guidance in GAAP and IFRS on fair value measurements and disclosures.ASU 2011-04 amended several aspects of the fair value measurement guidance in FASB Accounting Standards Codification ("ASC") 820, "Fair Value Measurement," as follows: 1) application of the concepts of highest and best use and valuation premise; 2) introduction of an option to measure groups of offsetting assets and liabilities on a net basis; 3) incorporation of certain premiums and discounts in fair value measurements; and 4) initiating a requirement to disclose the measurement of the fair value of certain instruments classified in shareholders' equity.ASU 2011-04 additionally included several new fair value disclosure requirements, including, among others, information about valuation techniques and unobservable inputs used in Level 3 fair value measurements and a narrative description of the sensitivity of Level 3 measurementsto changes in unobservable inputs.The Company adopted ASU 2011-04 effective January 1, 2012.Adoption of ASU 2011-04 did not have a material impact upon the Company's consolidated financial condition or results of operations. 4.TREASURY STOCK The Holding Company did not repurchase any of its common stock into treasury during the three months ended June 30, 2012 or 2011. On April 30, 2012, 141,289 shares of the Holding Company's common stock were released from treasury in order to fulfill benefit obligations under the 2004 Stock Incentive Plan.The closing price of the Holding Company's common stock on that date was $13.86, and the shares were released utilizing the average historical cost method.On May 1, 2012, 10,729 shares of treasury stock were released in order to fulfill benefit obligations under the BMP.The closing price of the Holding Company's common stock on that date was $13.55, and the shares were released utilizing the average historical cost method. On April 29, 2011, 126,304 shares of the Holding Company's common stock were released from treasury in order to fulfill benefit obligations under the 2004 Stock Incentive Plan.The closing price of the Holding Company's common stock on that date was $15.46, and the shares were released utilizing the average historical cost method.On May 3, 2011, 45,056 shares of treasury stock were released in order to fulfill benefit obligations under the BMP.The closing price of the Holding Company's common stock on that date was $15.16, and the shares were released utilizing the average historical cost method. The Holding Company returned 2,371 and 1,984 forfeited restricted stock awards into treasury stock during the six months ended June30, 2012 and June 30, 2011, respectively. 5.ACCOUNTING FOR GOODWILL The Company has designated the last day of its fiscal year as its date for annual impairment testing.The Company performed an impairment test as of December 31, 2011 and concluded that no impairment of goodwill existed.No events or circumstances have occurred subsequent to December31, 2011 that would, in management's opinion, reduce the fair value of the Company's reporting unit below its carrying value.Such events or circumstances would require the immediate performance of an impairment test in accordance with FASB ASC reference number 350. 6.EARNINGS PER SHARE ("EPS") Basic EPS is computed by dividing net income by the weighted-average common shares outstanding during the reporting period.Diluted EPS is computed using the same method as basic EPS, but reflects the potential dilution that would occur if "in the money" stock options were exercised and converted into common stock.In determining the weighted average shares outstanding for basic and diluted EPS, treasury stock and unallocated ESOP shares are excluded.Vested restricted stock award shares are included in the calculation of the weighted average shares outstanding for basic and diluted EPS.Unvested restricted stock award shares are recognized as a special class of securities under ASC 260. -8- The following is a reconciliation of the numerators and denominators of basic EPS and diluted EPS for the periods presented: Three Months Ended June 30, Six Months Ended June 30, Numerator: Net Income per the Consolidated Statements of Operations $ Denominator: Weighted-average number of shares outstanding utilized in the calculation of basic EPS Common stock equivalents resulting from the dilutive effect of "in-the-money" outstanding stock options, net of the effect of tax benefits Weighted average number of shares outstanding utilized in the calculation of diluted EPS Common stock equivalents resulting from the dilutive effect of "in-the-money" outstanding stock options are calculated based upon the excess of the average market value of the Holding Company's common stock over the exercise price of outstanding in-the-moneystock options during the period. There were 2,203,024 and 1,263,877 weighted-average stock options outstanding for the three-month periods ended June30, 2012 and 2011, respectively, that were not considered in the calculation of diluted EPS since their exercise prices exceeded the average market price during the period.There were 1,331,331 and 1,232,350 weighted-average stock options outstanding for the six-month periods ended June 30, 2012 and 2011, respectively, that were not considered in the calculation of diluted EPS since their exercise prices exceeded the average market price during the period. 7.ACCOUNTING FOR STOCK BASED COMPENSATION During the six-months ended June 30, 2012 and 2011, the Holding Company and Bank maintained the Dime Community Bancshares, Inc. 2001 Stock Option Plan for Outside Directors, Officers and Employees and the 2004 Stock Incentive Plan (collectively the "Stock Plans"), which are discussed more fully in Note 15 to the Company's audited consolidated financial statements for the year ended December 31, 2011, and which are subject to the accounting requirements of ASC 505-50 and ASC 718. Stock Option Awards Combined activity related to stock options granted under the Stock Plans during the periods presented was as follows: At or for the Three Months Ended June 30, At or for the Six Months Ended June 30, Options outstanding – beginning of period Options granted Options exercised ) Options forfeited ) - ) ) Options outstanding – end of period Remaining unrecognized compensation expense $ The weighted average fair value per option at the date of grant for stock options granted was estimated as follows: Three Months Ended June 30, Six Months Ended June 30, Total options granted Estimated fair value on date of grant $ Pricing methodology utilized Black- Scholes Black- Scholes Black- Scholes Black- Scholes Expected life (in years) Interest rate % Volatility Dividend yield -9- Restricted Stock Awards The Company, from time to time, issues restricted stock awards to outside directors and officers under the 2004 Stock Incentive Plan.Typically, awards to outside directors fully vest on the first anniversary of the grant date, while awards to officers vest in equal annual installments over a four-year period. The following is a summary of activity related to the restricted stock awards granted under the 2004 Stock Incentive Plan during the periods indicated: At or for the Three Months Ended June 30, At or for the Six Months Ended June 30, Unvested allocated shares – beginning of period Shares granted Shares vested ) Shares forfeited ) ) ) (1,984
